Citation Nr: 0427695	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  03-21 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a left shoulder 
disability, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty in the United States Navy 
from November 1944 to January 1946.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied an increased rating for 
a left shoulder disability (residuals of postoperative left 
shoulder tendon transplant of recurrent dislocation with 
limitation of motion (minor)) (currently rated 20 percent).  
In July 2004, the veteran testified before the undersigned 
Veterans Law Judge at a hearing held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran when further action is required.


REMAND

In the judgment of the Board, additional development is 
necessary.

First, the veteran has described receiving ongoing VA 
outpatient medical treatment.  Although he testified at his 
July 2004 hearing before the Board that he performs most of 
his physical therapy at home, in the interest of 
thoroughness, the RO should obtain all VA medical treatment 
records pertaining to the veteran's service-connected left 
shoulder disability since the most recent evidence of record, 
that is, from August 2003 to the present.  

Second, the veteran should undergo an additional VA 
examination to assess the severity of his service-connected 
left shoulder disability.  

VA medical records indicate that he reinjured his left 
shoulder in January 2002 as a result of a fall, with ensuing 
left shoulder pain and loss of motion.  Additional VA medical 
records document complaints of increased pain and of more 
marked decrease in range of motion.  The most recent VA 
compensation and pension examination was conducted in October 
2002.  The veteran contends that the examination in 
inadequate in that it did not encompass evaluation of pain or 
limited motion.  The examiner noted no pain on motion, 
weakness, or atrophy and stated that certain criteria 
relating to pain did not apply.  However, the veteran 
testified before the undersigned in July 2004 that there is 
pain on motion, along with weakness.  In addition, a VA 
doctor wrote in October 2002 that the veteran has daily pain 
with activity, decreased range of motion, and limitations on 
activities (such as dressing, bathing, and lifting objects) 
due to pain.  In view of the veteran's testimony and the VA 
doctor's letter that the service-connected left shoulder 
disability involves specific pain on motion, the Board will 
remand the case for the conduct of an additional examination 
that specifically considers functional loss due to pain, pain 
on movement, swelling, deformity, atrophy on disuse, 
instability of station, disturbance of locomotion, 
interference with sitting, standing and weight- bearing.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The examiner must evaluate the effect of pain on 
every applicable range of motion, in degrees, including 
consideration of limitation on daily activities, pain on use 
or during flare-ups, abnormal movement, weakness, 
incoordination, excess fatigability, and all other factors 
described in 38 C.F.R. §§ 4.40, 4.45, and 4.59 and in DeLuca, 
supra. 

In addition, the veteran testified at the July 2004 hearing 
that he has a scar that is associated with left shoulder 
surgery.  He described tenderness and occasional pain.  
Service connection with an assigned noncompensable disability 
rating is in effect for a post-operative scar of the 
shoulder.  The most recent VA examination did not discuss the 
current severity of this service-connected aspect of the left 
shoulder disability.  Therefore, the examination on remand 
should also discuss the severity of any current left shoulder 
surgical scar associated with the service-connected left 
shoulder disability.  All necessary measurements and 
photographs should be included in the record with the 
examination report.

Thus, the case is REMANDED to the RO, via the AMC, for the 
following actions:

1.  The RO should obtain copies of all 
pertinent VA medical records, including 
physical therapy notes, relating to 
treatment of the veteran's service-
connected left shoulder disability and 
surgical scar from August 2003 to the 
present.

2.  Upon completion of the foregoing, 
the RO should then schedule the veteran 
for a VA examination to assess the 
current nature and severity of his 
service-connected left shoulder 
disability and post-operative left 
shoulder scar.  The claims folder must 
be provided to the examiner.  The 
examiner should set forth all pertinent 
findings in the examination report, 
including a discussion of functional 
loss due to pain, pain on movement in 
degrees with a goniometer, swelling, 
deformity, atrophy on disuse, 
instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing, limitation 
on daily activities, pain on use or 
flare-ups, abnormal movement, weakness, 
incoordination, and excess fatigability.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The report should include a detail and 
clear description of the post-operative 
left shoulder scar.

3.  Thereafter, the RO should 
readjudicate the claim for an increased 
rating for the service-connected left 
shoulder disability, to include 
consideration of an increased rating for 
the post-operative left shoulder scar.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
with be offered an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be treated expeditiously.  All claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




